Citation Nr: 0819840	
Decision Date: 06/17/08    Archive Date: 06/25/08

DOCKET NO.  04-41 124	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for an eye disability.  

2.  Entitlement to service connection for residuals of a 
fractured right metatarsal.

3.  Entitlement to an effective date prior to March 28, 2003, 
for the grant of service connection for tinnitus.  


WITNESSES AT HEARINGS ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

Anthony M. Flamini, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1964 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied entitlement to the benefits 
currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his October 2004 substantive appeal, the veteran requested 
a hearing before the Board.  He testified at a 
videoconference hearing in October 2005 and a Travel Board 
hearing in April 2006.  However, the Veterans Law Judge who 
conducted the April 2006 hearing is no longer employed by the 
Board.  

The law requires that the Veterans Law Judge who conducted 
the hearing on an appeal must participate in any decision 
made on that appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 
C.F.R. § 20.707 (2007).  By correspondence dated in April 
2008, the veteran indicated that he wanted to appear at a new 
hearing before a Veterans Law Judge at his local regional 
office.  

Accordingly, the case is REMANDED for the following action:

The RO should schedule the appellant for a 
Travel Board hearing before a Veterans Law 
Judge at the North Little Rock, Arkansas, 
RO, in accordance with applicable 
procedures, and notice should be sent to 
the appellant and to his representative, 
as required. 

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the appellant or his representative until further 
notice.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



